     Case: 4:20-cv-00007-DMB-JMV Doc #: 15 Filed: 01/25/20 1 of 3 PageID #: 216




                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION


MICHAEL AMOS, PITRELL BRISTER,
ANTONIO DAVIS, WILLIE FRIEND,
CHARLES GAYLES, DANIEL GUTHRIE,
JONATHAN J. HAM, DESMOND HARDY,
BILLY JAMES, JR., JUSTIN JAMES,
QUENTEN JOHNSON, CHALLIS LEWIS,
DEAUNTE LEWIS, LARRY MAXWELL,
TERRANCE MCKINNEY, DERRICK PAN,
BRANDON ROBERTSON, KURIAKI
RILEY, DERRICK ROGERS, TYREE ROSS,
H.D. ALEXANDER SCOTT, DEANGELO
TAYLOR, LEMARTINE TAYLOR, CONTI
                                               Civil Action No. 4:20-CV-007-DMB
TILLIS, DEMARCUS TIMMONS, CARLOS
                                               JMV
VARNADO, PHILLIP DECARLOS
WEBSTER, ADRIAN WILLARD, and
                                               AMENDED CERTIFICATE OF
CURTIS WILSON,
                                               SERVICE
                     Plaintiffs,

v.

PELICIA E. HALL, in her official capacity as
the Commissioner of the Mississippi
Department of Corrections, and MARSHAL
TURNER, in his official capacity as the
Superintendent of the Mississippi State
Penitentiary,

                     Defendants.
    Case: 4:20-cv-00007-DMB-JMV Doc #: 15 Filed: 01/25/20 2 of 3 PageID #: 217




     AMENDED CERTIFICATE OF SERVICE REGARDING (1) PLAINTIFFS’
    EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INJUNCTION [DOC. 13] AND (2) PLAINTIFFS’ MEMORANDUM OF
 LAW IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY
      RESTRAINING ORDER AND PRELIMINARY INJUNCTION [DOC. 14]

       I HEREBY CERTIFY that on January 25, 2020, counsel for Defendants agreed in writing

via e-mail to accept service of process in this lawsuit, including the pleadings referenced above,

Doc. 13 and Doc. 14, effective midnight tonight. I further certify that a copy of this Amended

Certificate of Service will be served upon counsel for Defendants upon filing via email to the

address set forth below:

       William Trey Jones, III
       Brunini, Grantham, Grower & Hewes, PLLC
       The Pinnacle Building
       190 East Capitol St., Suite 100, Jackson, MS 39201
       P.O. Drawer 119, Jackson, MS 39205
       tjones@brunini.com


       RESPECTFULLY SUBMITTED, this the 25th day of January, 2020.


                                              /s/ Marcy B. Croft
                                             Marcy B. Croft (MS Bar #10864)
                                             Carson H. Thurman (MS Bar #104871)

OF COUNSEL:

MARON MARVEL BRADLEY ANDERSON & TARDY, LLC
Post Office Box 22803
Jackson, Mississippi 39225-2803
Telephone: 601-812-6630
Facsimile: 601-206-0119
cthurman@maronmarvel.com
mcroft@maronmarvel.com




                                                2
    Case: 4:20-cv-00007-DMB-JMV Doc #: 15 Filed: 01/25/20 3 of 3 PageID #: 218




                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on January 25, 2020, a copy of the foregoing pleading was

filed electronically with the Clerk of the Court using the CM/ECF system.




                                               /s/ Marcy B. Croft
                                              Marcy B. Croft (MS Bar #10864)




                                               3
